Citation Nr: 1011556	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
October 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for left ear hearing 
loss, but granted service connection for tinnitus and right 
ear hearing loss, effective August 24, 2004.


FINDING OF FACT

It is as likely as not that the Veteran's left ear hearing 
loss is related to his active service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
incurrence will be presumed for organic diseases of the 
nervous system such as sensorineural hearing loss if manifest 
to a degree of 10 percent or more within one year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's left ear hearing 
loss is related to his active service.

The Veteran contends that he has left ear hearing loss that 
is related to exposure to acoustic trauma during his service 
in the artillery.  The Veteran's service personnel records 
reflect a military occupational specialty of field 
artilleryman.  Therefore, the Board finds that the Veteran 
was exposed to acoustic trauma in service.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
are 40 decibels or greater; the thresholds for at least three 
of those frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of hearing loss.

Private treatment records from an ear, nose, and throat 
clinic dated in October 2004 reflect a diagnosis of moderate 
bilateral sensorineural hearing loss.  The audiologist opined 
that the Veteran's hearing loss was related to working in the 
artillery during his service.

The Veteran was afforded a VA audiology examination in March 
2005, at which time he presented with a history of in-service 
exposure to acoustic trauma.  After service, he worked in a 
printing plant for four to five years, in a factory that made 
55-gallon drums with the benefit of hearing protection, and 
as a housekeeper at a hospital for twenty years.  The Veteran 
reported decreased hearing since his service.  On 
examination, pure tone air conduction thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 35, 40, 
35, and 45, with an average of 39 decibels and a speech 
recognition score of 96.  The Veteran was diagnosed with mild 
to moderate sensorineural hearing loss bilaterally that the 
examiner opined was not related to his service.  The 
rationale was that the entrance and exit audiograms were 
basically the same and showed that the Veteran had normal to 
borderline normal hearing in both ears with no significant 
change during service.  However, he further opined that since 
the Veteran was around extensive noise including an incident 
where there was a misfiring of high explosives, it was at 
least as likely as not that his tinnitus was related to his 
service.

After reviewing the evidence, the Boards finds that it is at 
least as likely as not that the Veteran's current left ear 
hearing loss is related to his active service based on the 
medical and lay evidence presented in this case.  On VA 
examination in March 2005, the examiner opined that the 
Veteran's hearing loss was not related to his service based 
on normal entrance and exit audiograms.  However, disabling 
hearing loss need not be demonstrated at separation.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  The private audiologist 
opined in October 2004 that the Veteran's hearing loss was 
due to exposure to noise while serving in the artillery in 
the military.  The Board finds that opinion is persuasive and 
serves to place the matter into equipoise.  Therefore, 
resolving reasonable doubt in favor of the Veteran, the Board 
finds that left ear hearing loss is the result of noise 
exposure during the Veteran's service.  

Accordingly, service connection for left ear hearing los is 
granted.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


